Hatch, J.:
The decree in this case was for an absolute divorce, and • was entered in 1891. .'It made provision for permanent alimony in favor of the plaintiff in a specified sum. The order has modified the judgment by increasing the sum to be paid. It is admitted that prior to the amendment of section 1771 of the Code of Civil Procedure in ' 1895’no power existed in the court to alter a final decree and insert an award of alimony where none had been entered in the final judgment. This admission is supported by express authority. (Kamp v. Kamp, 59 N. Y. 212; Erkenbrach v. Erkenbrach, 96 id. 456.)
The question presented by this appeal requires a determination of ' the effect of the Code amendment, and whether it operates upon a judgment entered prior to its adoption. The question.is not free of difficulty, and much may be said upon either side. If the judgment or decree of divorce, in respect of the alimony awarded therein, is to be regarded the same as a final adjudication, subject to the same rules as apply to final judgments between parties, then the decree must stand as entered,, without power in the court or the Legislature to affect the same. There is considerable authority' and much judicial expression of opfinion tending to establish that the decree of divorce, including the award of alimony entered therein, is a final, binding adjudication, which may not be disturbed. In the case of Kamp v. Kamp (supra) it was held that the jurisdiction of the court over the parties and subject-matter in respect of all the matters embraced therein terminated with • the entry of final. judgment, except to enforce the judgment or correct mistakes. In that case there was no award of alimony entered -in the judgment, and -the court held void certain orders instituting proceedings to determine . the ability of the defendant to pay alimony and awarding a sum as permanent alimony. The ■ court treated the judgment in that action as subject to the same rules as obtain' in other judgments between parties, basing its conclusion upon the language of the provisions of the statute authorizing an award of alimony, .which required it to be final, as justice might require, having regard to the circumstances of the parties respectively. There are many *221other cases where this question has arisen, both in the Court of Appeals and in the Supreme Court. The latter cases have applied the rule of the Kamp case, and do not add anything to the strength of its utterance. With one exception, to bq hereafter noted, it is not needful that xve refer to the other cases. It is to be noticed that the Kamp case does not discuss the question of the relative rights and obligations of the parties to an action for an' absolute divorce, brought by the wife, and based upon the misconduct of the husband. The decision proceeds solely upon a construction of the statutes authorizing the action and the limitations upon the court acting thereunder. As we have observed, in that case there was no provision made in the final judgment for an award of alimony. When such is the fact it is quite apparent that, the judgment, in this respect, could not be thereafter disturbed for the reason that a conclusive presumption arose; from such failure, that the court passed upon the question and denied relief in this regard. The language of the court upon this subject is : “ The law presumes that every question involved in the action — and the right of the plaintiff to alimony was one of those , questions — was passed upon by the court, and the claim to alimony, if made, was decided adversely to the plaintiff, and the adjudication was final.” Prior to the statement contained in the language we-have quoted, the'learned judge who wrote observed that, after the entry of judgment, “ The parties, from that time, were no longer husband and wife, and had no claims upon each other growing out of the relations before then existing between them, except such as were given by the judgment.” In that case the marital relation was entirely dissolved and ' each party "was absolved from obligation to the other, except that the defendant was not permitted, to-remarry,- so th.at the judgment entered therein was absolutely final as to the parties thereto. But the court recognized that the obligation of the husband to the wife may not be destroyed where it is preserved by the judgment.
By virtue of the contract of marriage the wife obtains the right, and the husband is charged with the obligation, of support and maintenance in a style and manner comporting with the station in life of the parties. ' When the husband, by his misconduct, forfeits his rights under the marital engagement, the wife' forfeits none of hers. She may enforce any or all of them without a dissolution of *222.the marriage contract. She may bring her action .of' divorce and procure the contract to be absolutely annulled, dissolving all rela•tions with her husband, or she may :so far. annul the contract as to ¡leave her free and retain the obligation which the husband is under ■to support and maintain. There is nothing in any statute- which in •terms states that by adopting the latter course she surrenders any of her rights secured to her by the contract of marriage. As to .her, the obligation upon- the part ■ of -the husband .to- support and maintain remains. She has done nothing to forfeit it, and the law ■does not take it away, but preserves it.. The-necessities of the sitúa-' tion demand a change. Before the husband’s misconduct and the -dissolution of the marriage.. contract, the former possessed discretionary power as to the method, manner and time wherein-and how he would discharge the obligation to. support and maintain; and this arose from his marital right. - As .the condition of the parties was changed by the divorce, this method could- no ■longer be carried out, and the invocation of the legal remedy .by the wife transferred the discharge of the obligation from .the discretion of the husband to the supervision and authority of .the court. 'But the 'obligation • and duty of the husband remained as- before.- The manner of its discharge was changed,, but the oblir gation itself was preserved and continued by the judgment. It is said that all rights under the contract became merged- in the judg^ ment, and this is true in a sense, and as we view it, Only ,in a sense is it true. The obligation to support and maintain continued. .The alimony which is awarded is an incident to the preservation of this part of the contract. - One is the thing itself;. the other is the medium by which it is discharged. As the duty resting upon the husband to support and maintain is a. continuous .duty, the substance of that duty is the thing preserved by the judgment. ■ As the conditions might change, requiring a greater sum- than that reserved in. the judgment or less, as the circumstances , of .the parties changed, a modification of the sum reserved, might be had were it not for the iact that the statute interposed to prevent. But the statute did not .interpose to say that-the obligation secured to the wife was not continuous, oi- that the tight was not secured - by' the judgment. The .alimony awarded is the means by which" the obligation secured by :the judgment .is.. discharged^ and we see no. reason why it- was not *223competent for the Legislature to remove the bar of the statute and provide for- a fulfillment of the obligation for which the judgment '.had provided, in view of changed conditions. There is no interference with a vested right acquired by the defendant. ■ The obligation remains as it did before his misconduct required the entry of the judgment. As it was then, so it is now- As he was required to support and maintain as his circumstances rendered proper, so he is under the same obligation now, and nothing contained in the judgment, and certainly nothing contained in the contract, changes that obligation. This view-is not without authority for its support.
In Romaine v. Chauncey (129 N. Y. 566) it Was .said by Judge Finch, in speaking of alimony reserved in the judgment: “And when awarded, it is not so much in the nature of a payment of a debt in that of the performance of a dnty. During the marriage the husband owes to the wife the duty of support and maintenance, although owing her no debt in the legal sense of the word; but under the •modern statutes, he does not oive to her the duty of paying her debts contracted before the marriage or thereafter, if they are solely hers and not at all his. The divorce with its incidental allowance of alimony simply continues his duty beyond the decree and compels him to perform it, but does not change its nature. The divorce and consequent-separation are wholly his own fault, and. do not relieve him from the continued performance of the marital obligation of support. The form and measure of the duty are indeed changed, but its substance remains unchanged.” It is true that these remarks were not necessary to the decision of that case. But they are -the expressions of an accomplished, accurate judicial thinker, and we think they express the true rule regarding the force and effect of the judgment and what is preserved thereby. The doctrine of this case also finds support in Wetmore v. Wetmore (149 N. Y. 520), where Judge Haight, in speaking for the court, said: “When she became the wife of the defendant William, he undertook to support and maintain her during life. That duty still devolves upon him, notwithstanding the decree of divorce. Being the guilty party, his duty is continued, and is measured, and fixed by the decree.’-’ This case clearly recognizes that the duty is continuing, that it is the same duty assumed by the marital contract, and.that such duty was measured and fixed by the decree. .This is true, both.the first *224and the last. The duty was measured when the decree was entered. .It could not be otherwise, if it was fixed at all. But as the primary duty was subject to modification, so the obligation preserved, being the same, was subject to modification as the Legislature might permit, in like manner as would the primary obligation have been had the marital contract remained undissolved..
There is nothing in Chamberlain v. Chamberlain (63 Hun, 96) which opposes this view. That case, like the Karnp case, contained no provision for alimony; indeed, there was no prayer for alimony, or for.an allowance for the support and maintenance of the children, in the complaint. The court applied the doctrine of the Karnp case, aided to such conclusion by an amendment of the statute to conform to the rule therein expressed. These cases, as we have seen, are dis-' tinguishable from the case now before us, and we think that the doctrine should be limited to the cases there considered and those falling within a like category:. The amendment of the Code is in the nature of remedial legislation. We have.already held that it is entitled to a liberal construction. (Tonjes v. Tonjes, 14 App. Div. 542.) We are not able to see that the application of this rule interferes with any vested right secured to the defendant. by the judgment, or that the application o£ the section of the Code to it enlarges in any wise the rights secured to the plaintiff by the decree.
The order, appealed from should be affirmed, with ten dollars costs and disbursements. ■ •
All concurred; except Goodbich, P. J., not sitting, and Cullen,, J., dissenting. '